Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-3, 5, 7-9, 11-16, and 18-24 are pending in this application.  The preliminary amendment amending claims 3, 5, 7, 9, 12, 14, 16, 19, 24 and canceling claims 4, 6, 10, 17, 25-30 has been entered.
	This supplemental Non-Final action includes all the previous rejections listed in the office action dated 02/02/2021 but now includes the rescission of allowable subject matter of claims 5, 12-13, and 24.  As a result, an art rejection has been proffered for said claims.  The examiner regrets the inconvenience.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.


Claim Rejections - 35 USC § 112
Claims 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 9, the limitation of “maintaining the substrate stage at a first height; and maintaining the substrate stage at a second height different from the first height” is deemed vague and confusing.  How does one maintain a height at one level and then maintain it at a different level?  If the heights are meant to be changed, then the heights are not maintained but they are changed.  The same issue applies to the third and fourth heights.  Clarification and appropriate amendments are requested.  The same issue also applies to claim 16.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavone (2004/0261815).
	Pavone discloses a method of manufacturing semiconductor devices in which a plurality of substrate is placed into a deposition chamber, depositing silicon oxide layer on the substrate and the cleaning the deposition chamber using an in situ cleaning process when oxide deposits in .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11, 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pavone (2004/0261815) in view of Kim et al. (2013/0025624).
	Pavone discloses a method of manufacturing semiconductor devices in which a plurality of substrate is placed into a deposition chamber, depositing silicon oxide layer on the substrate and the cleaning the deposition chamber using an in situ cleaning process when oxide deposits in the deposition chamber reach a predefined thickness (0009).  The cleaning and deposition can be repeated and alternated (0031 and Figure 1).  However, the reference fails to specifically teach the same temperature for the cleaning process and the deposition process.
	Kim teaches a method of cleaning a semiconductor device manufacturing apparatus (title) in which the cleaning process may be substantially the same temperature as the deposition process (0052).  It would have been obvious to utilize the same temperature in Pavone with the 
	Regarding claim 2, the applicant requires a first thickness after the cleaning step to be less than after the deposition step.  It is noted that Pavone teaches using a cleaning step when the deposits hit a specific thickness (0020).  One skilled in the art would reasonably expect that the thickness after cleaning would be less than the thickness after deposition.
	Regarding claim 3, the applicant requires a first thickness after the alternating steps to be less than after the deposition step.  As noted above, one skilled in the art would reasonably expect that the thickness after deposition would be thicker than after a cleaning step.
	
	In independent claim 11, the applicant requires a thickness of the cumulative layer to be thinner after the cleaning step.  It is noted that Pavone teaches using a cleaning step when the deposits hit a specific thickness (0020).  One skilled in the art would reasonably expect that the thickness after cleaning would be less than the thickness after deposition.
	Regarding claim 19, the applicant requires completely removing the cumulative layer.  Pavone teaches a 3 step cleaning process to accomplish same (0015-0016).

	Regarding claim 22, Kim teaches the cleaning process may be substantially the same temperature as the deposition process (0052).
	Regarding claim 23, the applicant requires a first thickness after the cleaning step to be less than after the deposition step.  As noted above, one skilled in the art would reasonably expect that the thickness after deposition would be thicker than after a cleaning step.

Claims 5, 12-13, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pavone (2004/0261815) in view of Kim et al. (2013/0025624) and further in view of Niino et al. (5,380,370).  The combination of Pavone/Kim fails to teach a buffer layer.
Niino teaches a substrate processing method comprising forming a polysilicon pre-coat film (buffer layer) at a temperature of 620oC on the inner walls of a reaction chamber, loading a boat containing a plurality of wafers  and performing polysilicon deposition on the wafers while also depositing material on the chamber walls, unloading the coated wafers, cleaning deposits from the chamber walls using a cleaning gas of ClF3 at a temperature of 630oC, and repeating these steps 4 times (col. 12, line 45 to col. 14, line 14, Figure 10).  The reference also teaches that the cleaning process can be performed after the deposition process has been performed a predetermined number of times (col. 13, lines 32-36).  It would have been obvious to incorporate the pre-coat film of Niino in the combination with the expectation of success because Niino teaches the conventionality of using a pre-coat layer in a cleaning and deposition process.
With respect to the first temperature, it is specifically noted that Niino discloses in the described embodiment that deposition is performed at 620oC and cleaning at 630oC and therefore does not explicitly teach in the single embodiment that both deposition and cleaning are both performed at “a first temperature”.  However, Niino does disclose at col. 2, lines 55-63 that it is desired to do the cleaning and depositing at close temperatures to shorten cleaning and depositing time and also discloses at col. 5, line 30 to col. 6, line 68 that a temperature of 620oC is effective for cleaning polysilicon deposited on  the reactor.  Therefore, it would have been obvious to have used a temperature of 620oC for all the steps of applying the pre-coat (buffer) layer, depositing polysilicon, and cleaning polysilicon, as this temperature is taught to be effective for performing all three steps.

Regarding claim 13, Niino teaches polysilicon for the pre-coat film and the deposition (col.13 line 65- col.14 line 42).
Regarding claim 24, Niino teaches of partial removal and then the pre-coat film (col. 11, line 64 to col, 12, line 5).

Claims 7-8, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pavone (2004/0261815) in view of Kim et al. (2013/0025624) and further in view of Ries et al. (2001/0037761).  The combination of Pavone/Kim fails to teach a cleaning gas above and below the substrate support.
Ries teaches a method of preparing a silicon wafer (title) for epitaxial growth in which a cleaning gas is introduced above and below the silicon wafer substrate 4 on a perforated susceptor (0067).  It would have been obvious to introduce a cleaning gas above and below the substrate support in the combination with the expectation of success because Ries teaches of using a cleaning gas above and below the susceptor in a growth process.
	Regarding claim 8, the applicant requires different flow rates.  It is noted that Ries teaches that the flow rate can be between about 1 and 50 liters/minute (0048).  One skilled in the art would after reading Ries would realize that different flow rates can be utilized with the expectation of success in the absence of a showing of criticality.

	Regarding claim 15, the applicant requires different flow rates.  It is noted that Ries teaches that the flow rate can be between about 1 and 50 liters/minute (0048).  One skilled in the art would after reading Ries would realize that different flow rates can be utilized with the expectation of success in the absence of a showing of criticality.
	Regarding claim 18, Ries teaches a single cleaning gas (0048).
	
Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pavone (2004/0261815) in view of Kim et al. (2013/0025624) and Ries et al. (2001/0037761) and further in view of Endo et al. (2009/0068849).  The combination of Pavone/Kim/Ries fails to teach varying the height.
Endo teaches a method of processing a substrate (abstract) in which the height of the substrate support is varied (0027).  It would have been obvious to vary the substrate height in the combination with the expectation of success in the absence of a showing of criticality.
Regarding claim 16, Endo teaches of varying heights (0027).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone (2004/0261815) in view of Kim et al. (2013/0025624) and further in view of Yamazaki (2015/0041802).  The combination of Pavone/Kim fails to teach titanium.
Yamazaki teaches a method for manufacturing a semiconductor device (title) on a plurality of substrates (0119) by depositing a conductive layer of titanium (0180).  It would have been obvious to utilize titanium in the combination with the expectation of success depending on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/01/2021